                     Case 1:19-cr-00833-SHS Document 228 Filed 05/06/21 Page 1 of 1




                                                     LAW OFFICES OF

                                                JEFFREY LICHTMAN
                                                    11 EAST 44 TH STREET

                                                         SUITE 501

                                                NEW YORK, NEW YORK 10017

JEFFREY LICHTMAN                                  www.jeffr eylichtman .com
                                                                                                   PH: (2 12) 581-1001
JEFFREY EINHORN                                                                                    FX: (212 ) 581-4999
JASON GOLDMAN




                                                        May 6, 2021
       BYECF
       Hon. Sidney H. Stein
       United States District Judge
       Southern District of New York
       500 Pearl Street
       New York, New York 10007

                  Re: United States v. Cheedie, 19 CR 833 (SDNY)

       Dear Judge Stein:

                I am writing on behalf of defendant Derek Larkin to respectfully request a four week
       adjournment of the defendant's May 26, 2021 sentencing and corresponding extension to file his
       sentencing submission. The reason for this request is that Mr. Larkin was diagnosed with a mass
       in his lungs and needs to have a follow-up PET scan to determine if the mass has grown and a
       biopsy is required. We are informed that this scan, however, will need to occur after the present
       date of Mr. Larkin's sentencing - and we anticipate that the defendant's medical conditions and
       corresponding records will be featured prominently in our sentencing letter. The government, by
       AUSA Kiersten Fletcher, has no objection to this application.

                  Thank you for the Court's consideration on this matter.


                                                        Respectfully submitted,



                                                        Ji lzman
       cc:        All counsel (by ECF)
